           Case 1:18-cv-09132-AKH Document 87 Filed 06/11/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 Deborah Dedewo,                                                 :
                                                                 :
                                                                 :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              -against-                                          :   18 Civ. 9132 (AKH)
                                                                 :
                                                                 :
                                                                 :
 CBS Corporation,                                                :
                                          Defendant.             :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The Court is in receipt of Defendant’s June 7, 2021, letter regarding Plaintiff’s

discovery violations, ECF No. 85. Plaintiff admits to discovery malfeasance, and claims

ignorance as an excuse. Defendant proposes dismissal of Plaintiff’s case as an appropriate

sanction, but the court believes that is too harsh. Beyond suffering additional and needless

expense, Defendant seems not to have been prejudiced. The Court orders as follows:

    1. Plaintiff shall make full and complete production by July 25, 2021;

    2. Plaintiff has forfeited any further discovery she wishes to pursue;

    3. Defendant may re-depose Plaintiff at Plaintiff's expense; and

    4. Plaintiff shall pay $5,000 forthwith to defendant to defray expenses caused by plaintiff’s

         malfeasance.

                 The Clerk shall terminate the open motion, ECF No. 85.



                 SO ORDERED.

Dated:           June 11, 2021                       ______/s/ Alvin K. Hellerstein____________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
